Case: 14-30814      Document: 00512940886         Page: 1    Date Filed: 02/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 14-30814                          February 19, 2015
                                                                              Lyle W. Cayce
CHARLES H. LEE, JR.,                                                               Clerk


                                                 Plaintiff-Appellant

v.

LEE WADE, Correctional Officer, Louisiana State Prison; BURL CAIN,
Warden, Louisiana State Prison; JAMES LEBLANC, Secretary of State;
DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Middle District of Louisiana
                             USDC No. 3:14-CV-272


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Charles H. Lee, Jr., Louisiana prisoner # 386633, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. The district court dismissed Lee’s complaint for failure to
state a claim due to his failure to exhaust administrative remedies. It certified
that the appeal had not been taken in good faith and denied Lee permission to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30814     Document: 00512940886      Page: 2   Date Filed: 02/19/2015


                                  No. 14-30814

proceed IFP on appeal. Lee argues that the dismissal of his complaint was
error and was based on an incomplete record.
      By moving to proceed IFP, Lee is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Whether the complaint clearly established that Lee failed to exhaust his
administrative remedies prior to filing suit is arguable. See Jones v. Bock, 549
U.S. 199, 216 (2007). Thus, Lee has raised a nonfrivolous ground for appeal.
Accordingly, his motion for IFP is granted. However, we dispense with further
briefing in this appeal and, for the following reasons, affirm the district court’s
judgment.
      We may affirm the district court’s dismissal on any basis supported by
the record. See Hosein v. Gonzales, 452 F.3d 401, 403 (5th Cir. 2006). Any
claim that Lee was issued a false disciplinary case due to racial discrimination
would necessarily imply that his disciplinary conviction is invalid. See Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994); see also Edwards v. Balisok, 520 U.S.
641, 648 (1997). Lee has not shown that his disciplinary conviction has been
invalidated by official action. Therefore, his claims are barred by Heck and are
not at this point cognizable in a § 1983 action. See Heck, 512 U.S. at 486-87;
Cronn v. Buffington, 150 F.3d 538, 541 & n.2 (5th Cir. 1998).
      IFP MOTION GRANTED; JUDGMENT AFFIRMED




                                        2